DETAILED ACTION
Applicant’s reply, filed 2 February 2021 in response to the non-final Office action mailed 2 October 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-13 are pending, wherein: claims 5-6, 8 and 12 have been amended, claim 1-2, 7 and 10 are as originally filed, claims 3-4, 9 and 11 are as previously presented, and claim 13 is new. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bhagwagar et al. (US 8,618,211).
Regarding claims 1 and 13, Bhagwagar teaches thermally conductive grease compositions comprising 2 to 15 vol% of polyorganosiloxanes (A) and 65 to 98 vol% of a thermally conductive filler (B) (abstract). Bhagwagar teaches the thermally conductive filler (B) is selected from thermally conductive and electrically insulating materials including aluminum nitride, etc. (col 6 ln 46 to col 7 ln 41). 
Bhagwagar further teaches using combinations of two or more fillers that differ in at least one property of particle shape, average particle size, particle size distribution and type (col 7 ln 46-53) and further teaches using a combination of a first filler having a larger average particle size and a second filler having a smaller average particle size than the first filler, in order to improve packing efficiency, reduce viscosity and enhance 
As such Bhagwager teaches a thermally conductive grease readable over the instantly claimed 60 to 85 vol% heat conductive filler (B) wherein 40 to 60 vol% is aluminum nitride having an average size of at least 50 microns. Alternatively, Bhagwagar teaches the combination of a first filler and a second filler, wherein aluminum nitride is a preferred filler material, and wherein the first and second filler differ with respect to type and/or average particle size, as well as the replacement of up to 15% with a thermally conductive space (C).  
The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of first and second filler, and/or spacer (C), in order to obtain a composition having the desired thermal and/or electrical conductivity, packing efficiency, viscosity, heat transfer efficiency, etc.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
It is also noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).
Regarding claim 8, Bhagwagar teaches and/or renders obvious the composition as set forth in claim 1 above and further teaches the inclusion of 0.1 to 2% of ingredient (D) selected from compounds of R11eSi(OR12)(4-e) wherein e is 1, 2 or 3, R11 is a monovalent hydrocarbon of 6 to 18 carbon atoms, and R12 is an unsubstituted, saturated hydrocarbon of 1-4 carbon atoms (instant b=0, instant a=e, instant R1=R11 and instant R3=R12)(col 9 ln 1-21).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 5,011,870).
	Regarding claims 1, 4 and 13, Peterson teaches thermally conductive organosiloxane compositions comprising a polyorganosiloxane (col 4 ln 35) and a mixture of (1) from 20 to 60 wt% of a first filler of a finely divided aluminum nitride, having an average particle size of less than 1 micron, and (2) an additional, known thermally conductive filler having an average particle size of about 10 to about 100 microns (mixture =80-40% second filler), wherein the mixture of (1) and (2) constitutes from 40 to 85% of the total composition (abstract; col 2 ln 43-54; col 2 ln 58 to col 3 ln 2; 
	Regarding claims 9-11, Peterson teaches the thermally conductive compositions as set forth above and further teaches use of the compositions as curable coatings, encapsulates and potting materials (abstract; col 2 ln 30-40; col 2 ln 50-54; col 5 ln 15-20).
Peterson does not specifically teache the claimed thermal conductivity of at least 8 W/mK (claim 9), the Asker C hardness of up to 50 (claim 10), or the dielectric breakdown voltage of at least 6 kV at a thickness of 1 mm (claim 11). However, Peterson teaches the claimed components present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,011,870).
Peterson teaches the thermally conductive compositions as set forth in claim 1 above and teaches use of known thermally conductive materials as the (2) filler including aluminum nitride. While Peterson does not specifically teach the aluminum nitride to be unsintered crushed aluminum nitride, Peterson does teach to select from any known aluminum nitrides and therefore it would have been obvious to one of ordinary skill in the art to select from the known and commercially available aluminum nitride fillers having an average particle size from about 10 to about 100 microns and arrive at the instant invention with a reasonable expectation of success. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwagar et al. (US 8,618,211).
	Regarding claim 4, Bhagwagar teaches and/or renders obvious the composition as set forth in claim 1 above and further teaches the first and second fillers differing in average particle size wherein the first filler has an average particle size ranging from 8 to 100 microns and the second filler has an average particle size ranging from 0.1 to 5 microns (col 7 ln 42 to 65). 
As noted above, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of first of larger average particle size and In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 5, Bhagwagar renders obvious the composition as set forth in claim 4 above and further teaches that aluminum oxide is a preferred filler, including for the filler having a smaller average particle size (col 7 ln 46-64) and teaches non-rounded particle sizes may be selected (col 7 ln 41-50). As such, it would have been obvious to one of ordinary skill in the art to select an aspherical (or a spherical) aluminum oxide as the filler having a smaller average particle size, taught as from 0.1 to 5 microns (see above), and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from the teaching by Bhagwagar that aluminum oxide is a preferred second filler of smaller particle size, specifically from 0.1 to 5 microns, and that non-spherical particles are readily envisioned. 

Allowable Subject Matter
Claims 3, 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.

Response to Arguments/Amendments
	The objection to claim 8 is withdrawn as a result of Applicant’s filed claim amendment.
	The 35 U.S.C. 112(b) rejections of claims 5-7 and 12 are withdrawn as a result of Applicant’s filed claim amendments.

	The 35 U.S.C. 102(a)(1)/103 rejection of claims 1 and 8 as anticipated by, or in the alternative obvious over, Bhagwager et al (US 8,618,211), and the 35 U.S.C. 103 rejection of claims 4-5 as unpatentable over Bhagwager are maintained. Applicant’s arguments (Remarks, page 8) have been fully considered but were not found persuasive. 
	Applicant argues that Bhagwager does not teach component (B) of claim 1. This is neither accurate nor persuasive and Applicant’s attention is directed to the above maintained rejection wherein component (B) is specifically addressed. 
	Applicant further argues that Bhagwager does not teach an example comprising aluminum nitride. The Examiner notes that the broader disclosure of Bhagwager teaches aluminum nitride and teaches it is a preferred filler (B) (see rejection). It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
	Applicant’s general assertion (Remarks, pages 7-8) of unexpected results is not applicable to the 102(a)(1) rejection over Bhagwager (MPEP 706.02(b)). With respect to the alternative 103 obviousness rejection: in response to Applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).

	The 35 U.S.C. 102(a)(1) rejection of claims 1, 4 and 9-11 as anticipated by Peterson (US 5,011,870) and the 35 U.S.C. 103 rejection of claim 2 as unpatentable over Peterson are maintained. Applicant’s arguments (Remarks, page 8) have been fully considered but were not found persuasive. 

Notably, Peterson teaches a mixture of (1) from 20 to 60 wt% of a first filler of a finely divided aluminum nitride, having an average particle size of less than 1 micron, and (2) an additional, known thermally conductive filler having an average particle size of about 10 to about 100 microns (mixture =80-40% second filler), wherein the mixture of (1) and (2) constitutes from 40 to 85% of the total composition (abstract; col 2 ln 43-54; col 2 ln 58 to col 3 ln 2; col 3 ln 27-43). Peterson teaches that aluminum nitride is a preferred (2) component, wherein a composition in which both (1) and (2) are aluminum nitride is a preferred embodiment (col 4 ln 30-33).
	Applicant’s general assertion (Remarks, pages 7-8) of unexpected results is not applicable to the 102(a)(1) rejection over Peterson (MPEP 706.02(b)). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767